Case 1:19-cv-09038-GBD-SDA Document 39 Filed 06/10/20 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
358 Jericho Turnpike
Sy osset, New York {1791
(718) 261-4900

June 10th, 2020

The Honorable Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,
To remind the Court, respectfully, | represent Plaintiff Dino Antolini in the above

matter. | seek clarification of this morning’s phone conference with the Court, with all
sides attending.

it is my understanding that during the conference you directed that Plaintiffs Discovery
Requests sent to defendants in October of 2019, are due June 30, 2020. There is no
mention of that in today’s Order.

The date for the conclusion of discovery, December 31, 2020, remains unchanged.

Thanking you, | remain,

 

SHF/tc
To all counsel of record via ECF

 
